Citation Nr: 1616546	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-08 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to Agent Orange exposure. 

2. Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to Agent Orange exposure. 

3. Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to Agent Orange exposure. 
 
4. Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to February 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2013, the Veteran testified before the undersigned at the above-cited RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  

In March 2014, the Board remanded the issue for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1. The Veteran served aboard the USS Alamo (LSD-33) operating on Vietnam's inland waterways in July 1965 and from March to April 1966 and is presumed to have been exposed to Agent Orange.

2. Peripheral neuropathy of the right upper extremity was first manifested many years after service, and is not etiologically related to service, to include as due to herbicide exposure.

3. Peripheral neuropathy of the left upper extremity was first manifested many years after service, and is not etiologically related to service, to include as due to herbicide exposure.

4. Peripheral neuropathy of the right lower extremity was first manifested many years after service, and is not etiologically related to service, to include as due to herbicide exposure.

5. Peripheral neuropathy of the left lower extremity was first manifested many years after service, and is not etiologically related to service, to include as due to herbicide exposure.


CONCLUSIONS OF LAW

1. Peripheral neuropathy of the right upper extremity, to include as due to Agent Orange exposure, did not manifest during service, may not be presumed to have been incurred therein, and is unrelated to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2. Peripheral neuropathy of the left upper extremity, to include as due to Agent Orange exposure, did not manifest during service, may not be presumed to have been incurred therein, and is unrelated to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3. Peripheral neuropathy of the right lower extremity, to include as due to Agent Orange exposure, did not manifest during service, may not be presumed to have been incurred therein, and is unrelated to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4. Peripheral neuropathy of the left lower extremity, to include as due to Agent Orange exposure, did not manifest during service, may not be presumed to have been incurred therein, and is unrelated to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in March 2009 and April 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  The letters accordingly addressed all notice elements and predated the initial adjudication by the Agency of Original Jurisdiction/RO in May 2009.  Nothing more was required.  

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, service personnel records, post-service treatment records, identified and relevant private treatment records, claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran also was afforded a VA examinations in July 2014.  In a brief in February 2016 the Veteran's representative contended that the Veteran wanted a more thorough and contemporary examination by a qualified specialist to determine the etiology of his claimed conditions, to include whether they were in any way related to his neck injury in service.  The representative essentially argues that that examination inadequate.  The Board does not agree.

The July 2014 VA examination and opinion are thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The examiner, a Board certified neurologist, reviewed the claims folder in conjunction with examining the Veteran and considered the nature of the Veteran's peripheral neuropathy.  Clear rationale was provided for the conclusions reached.  

Further, to the extent that the Veteran asserts that peripheral neuropathy of the upper and lower extremities is related to a neck injury in service, other than the Veteran's naked allegations, the record does not indicate that his peripheral neuropathy of the upper and lower extremities may be associated with a neck injury in service.  Service treatment record do not document neck problems and on the February 1968 separation examination the Veteran's neck and spine were evaluated as normal.  Furthermore, the Veteran's conclusory generalized lay statement suggesting a nexus between the current disabilities and an undocumented injury in service would not suffice to show that the disabilities may be associated with service, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters v. Shinseki, 601 F.3d 1274, 1278-1279 (Fed. Cir. 2010).  

For these reasons, an additional VA medical opinion is not necessary to decide the claims for service connection for peripheral neuropathy of the upper and lower extremities.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).

During the May 2013 Board hearing, the undersigned discussed with the Veteran the issues on appeal, the evidence required to substantiate the claims, and asked questions to elicit information relevant to the claims.  The record was held open for 60 days in order for the Veteran to submit additional evidence.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Legal Criteria

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for peripheral neuropathy if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Certain diseases associated with Agent Orange exposure in service are presumed to be service connected if the disease is manifested to a compensable degree within a specified time period.  38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to a herbicide agent, including Agent Orange, during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  Such diseases include early-onset peripheral neuropathy manifested to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active service.  See 38 C.F.R. § 3.307(a)(6)(ii).

The Board notes that effective September 6, 2013, the provisions of 38 C.F.R. 
§ 3.309 were revised to replace the term "acute and subacute" peripheral neuropathy with "early-onset" peripheral neuropathy and removing the note stating that the term "acute and subacute peripheral neuropathy" meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 78 Fed. Reg. 54,763 (Sept. 6, 2013).  It was further noted that the amendment clarifies that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, it was noted it does not change the requirement that peripheral neuropathy must have become manifest to a degree of ten percent or more within one year after a veteran's last in-service exposure in order to qualify for the presumption of service connection.  

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2 ,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a disability, which is not included in the list in 38 C.F.R. § 3.309(e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Veterans who served in the Republic of Vietnam between January 9, 1962 and May 7, 1975 are presumed to have been exposed to herbicide agents during service.  38 C.F.R. § 3.307(a)(6).  The phrase "service in Vietnam" includes service on Vietnam's inland waterways (brown water) to establish a presumption of Agent Orange exposure.  See VA Adjudication Procedure Manual M21-1, IV.ii.1.H.2.a.  Inland waterways are fresh water rivers, streams, and canals, and similar waterways.  Because these waterways are distinct from ocean waters and related coastal features, service on these waterways is service in the Republic of Vietnam.  

Ships operating on Vietnam's inland waterways include the USS Alamo (LSD-33) during July 1965 and March to April 1966.  Id.  The Veteran's personnel records show that he was aboard the USS Alamo (LSD-33) in July 1965 and from March to April 1966.  Thus the Veteran's personnel records show that he served in Vietnam and it is presumed that he was exposed to Agent Orange under 38 U.S.C.A. § 1116.  

However, service treatment records do not show complaints or treatment for peripheral neuropathy.  On the February 1968 separation examination, the upper and lower extremities were evaluated as normal.  After service, VA treatment records in January 2003 show an assessment of peripheral neuropathy.  VA treatment records in November 2007 and June 2013 show the Veteran had neuropathy with a history of frostbites.  In April 2008, VA treatment records shows that the Veteran had a history of frostbites when he was living in Alaska and at the age of 6 fell into a frozen lake up to his knees and his feet turned white.  A June 2008 VA electromyography (EMG) report of the upper and lower extremities showed evidence of mild, sensory, primarily demyelinating right median neuropathy across the wrist (i.e., carpal tunnel syndrome) and evidence of mild/early peripheral neuropathy.




In July 2008 the Veteran stated that he was diagnosed with bilateral peripheral neuropathy in June 2008, which he felt was directly related to his Agent Orange exposure during service in Vietnam.  In May 2013 the Veteran testified that he had numbness, tingling in the fingers, toes, arms, and legs since his service in Vietnam.  .
Thus the Veteran contends that his peripheral neuropathy of the upper and lower extremities is related to service based on the presumption due to herbicide exposure pursuant to 38 C.F.R. § 3.309(e).  As discussed above, in order for peripheral neuropathy of the upper and lower extremities to be presumed to be service connected based on herbicide exposure, it must be an early-onset peripheral neuropathy manifested to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active service.  See 38 C.F.R. § 3.307(a)(6)(ii).  Alternatively in the instant case the Veteran claims his peripheral neuropathy of the upper and lower extremities is directly related to service pursuant to 38 C.F.R. § 3.303(d) and Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In May 2013, a VA examiner opined that it seems at least as likely as not that the Veteran's peripheral neuropathy is as related to Agent Orange exposure as it is related to cold-exposure in childhood, with the key being the onset date of symptoms.  The examiner also indicated that the Veteran did not have diabetes mellitus, B12 deficiency, or a history of alcohol abuse which are other typical causes of peripheral neuropathy.  The examiner also noted that frostbite is a known cause of peripheral neuropathy but the Veteran denied having a history of frostbites but did report cold-water exposure in childhood.  While the Veteran claimed that the onset of symptoms was just after service in Vietnam, the examiner cautioned that the records neither support nor refute this.  The examiner also opined that the Veteran's peripheral neuropathy may be idiopathic.  

On VA examination in July 2014 of the peripheral nerves, the examiner reviewed the claims folder in conjunction with examining the Veteran and rendered a diagnosis of peripheral sensory only polyneuropathy in the bilateral upper and lower extremities as well as mild bilateral carpal tunnel syndrome (median neuropathy).  During the examination the Veteran complained of having symptoms for 20 to 30 years, without identifying an incident.  He thought he saw a doctor in the 1970s or 1980s, but is unclear of the details.  As for peripheral neuropathy risk factors, the Veteran reported that he was told that he does not have diabetes.  Reference was made to the June 2008 EMG consult showing that the Veteran reported burning in the feet and itching in the palms for 20 years to 30 years.  

The July 2014 VA examiner opined that it is less likely as not that the Veteran has upper and lower extremity disorders manifested by symptoms such as tingling and swelling as a result of service, to include early onset peripheral neuropathy as a result of herbicide exposure.  The examiner explained that the Veteran reported experiencing symptoms of peripheral neuropathy for 20-30 years, which began many years after his discharge from service in 1968.  Furthermore the EMG evidence shows that peripheral neuropathy was in the early stages as of 2008, which is significantly later than his presumed herbicide exposure, and thus not related to this exposure while in service.  The examiner stated that while there are other potential causes for peripheral neuropathy, to include alcohol use, frostbite, and diabetes mellitus, given that the Veteran denies alcohol use, the nature of the frostbite was mild and remote, and the Veteran has not been diagnosed with diabetes mellitus, it is at least as likely as not that his peripheral polyneuropathy is idiopathic.  The examiner also commented that the diagnosis of carpal tunnel syndrome was made well after the Veteran's discharge from service and he complained of altered sensations in the arms starting 20 to 30 years earlier, which also was many years after separation from service.  

As presented above, a review of the record shows that there are medical opinions which are favorable and not favorable to the claims on appeal.  With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Considering the relative merits of the analytical findings and the details of the opinions, the Board places more weight on the July 2014 VA opinion.  The Board rejects the May 2013 VA opinions regarding the etiology of the Veteran's peripheral neuropathy of the upper and lower extremities, to include whether the Veteran had early onset peripheral neuropathy within one year after the last date he was exposed to Agent Orange.  In the May 2013 VA opinion the etiology of the Veteran's peripheral neuropathy as it was expressed in the terms of possibility also implies that it may not be possible and it is too speculative to establish a nexus between the Veteran's peripheral neuropathy of the upper and lower extremities and service.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (The term "possibility" also implies that it "may not be possible" and it is too speculative to establish a nexus).  The May 2013 VA examiner's opinions at best are equivocating statements contemplating possible causes of peripheral neuropathy of the upper and lower extremities but ultimately presenting no specific opinions linking the condition to the Veteran's active duty or establishing that he had early onset peripheral neuropathy within one year after the last date he was exposed to Agent Orange.  See also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

Conversely, the July 2014 VA opinion was based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The examiner considered the nature of the Veteran's peripheral neuropathy of the upper and lower extremities, history and relevant longitudinal complaints in proffering the opinions that the Veteran did not have early onset peripheral neuropathy of the upper and lower extremities within one year after the last date he was exposed to Agent Orange nor is his current peripheral neuropathy directly related to service, to include as due to Agent Orange exposure.  The July 2014 VA examiner, a Board certified neurologist, after reviewing the record, examining the Veteran, and presenting a detailed medical history concluded that peripheral neuropathy of the extremities was at least as likely as not idiopathic.

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  Although the Veteran is competent to describe symptoms associated with peripheral neuropathy of the upper and lower extremities, his statements that he had symptoms of peripheral neuropathy since service in Vietnam are not credible as they are inconsistent with the medical and lay evidence of record.  The Veteran on the June 2008 EMG evaluation reported having symptoms at most for 30 years thereby indicating that the onset was in the late 1970s, which is many years after his separation from service.  Furthermore, the evidence does not reflect treatment for the condition until 2002 to 2003, approximately 34 years after active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  The Veteran made no reference to the peripheral neuropathy when he filed an earlier claim for compensation in August 2002.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Moreover, and of significant import, the Veteran made no reference to service or his Agent Orange exposure when he complained of neuropathic pain during VA mental health treatment in August 2002.  Instead he reported having frostbites in childhood and that he burned his feet on the ground a few years ago.  Given that the Veteran had been experiencing neuropathic pain in May 2002 and reported previous incidents as probable causes, one would expect that he would have mentioned his active service.  AZ v. Shinseki, 731 F.3d 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  It also noteworthy that in May 2013 the Veteran testified that in 1969, shortly after service, he was treated for symptoms that may not have been neurologically based but related to his heart and vascular system.  Indeed, service connection for coronary artery disease was granted in an October 2014 rating decision.

Even if the Veteran's statements regarding peripheral neuropathy of the extremities were credible, his lay opinions that he had early onset peripheral neuropathy of the upper and lower extremities or that his  current peripheral neuropathy of the upper and lower extremities is directly related to service to include Agent Orange exposure are outweighed by the July 2014 VA examiner's opinion.  This opinion is highly probative as it reflected the VA examiner's specialized knowledge, training, and experience as to the diagnosis and etiology of the Veteran's peripheral neuropathy of the upper and lower extremities, as well as consideration of all relevant lay and medical evidence of record.  The onset and etiology of the peripheral neuropathy of the upper and lower extremities is a complex medical matter beyond the ken of a layperson and is therefore not susceptible of lay opinion.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  In this regard, a medical professional has greater skill. 

As the weight of the evidence discussed above shows that peripheral neuropathy of the upper and lower extremities was not manifested in service or for many years after service, it follows that service connection as a chronic disease on a presumptive basis is not warranted pursuant to 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).  


Lastly, peripheral neuropathy is included among the chronic diseases under 38 U.S.C.A. 1101 and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, the Veteran's assertions of continuity of symptomatology pertaining to peripheral neuropathy of the upper and lower extremities are outweighed by the July 2014 VA examiner's opinion and the August 2002 VA treatment record discussed above.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for peripheral neuropathy of the upper and lower extremities and there is no doubt to be otherwise resolved.  As such, the appeal is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for peripheral neuropathy of the right upper extremity, to include as due to Agent Orange exposure, is denied. 

Service connection for peripheral neuropathy of the left upper extremity, to include as due to Agent Orange exposure, is denied. 

Service connection for peripheral neuropathy of the right lower extremity, to include as due to Agent Orange exposure, is denied. 

Service connection for peripheral neuropathy of the left lower extremity, to include as due to Agent Orange exposure, is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


